Exhibit 10.1

MOLECULAR TEMPLATES, INC.

AMENDED AND RESTATED NON-EMPLOYEE DIRECTOR COMPENSATION

POLICY

ADOPTED BY THE BOARD OF DIRECTORS: OCTOBER 9, 2017 AMENDED AS OF

MAY 31, 2018

FURTHER AMENDED EFFECTIVE AS OF DECEMBER 19, 2019

Each member of the board of directors (the “Board”) of Molecular Templates, Inc.
(the “Company”) who is not an employee of the Company or any parent or
subsidiary of the Company (each, a “Non-Employee Director”) will be eligible to
receive cash and equity compensation as set forth in this Molecular Templates,
Inc. Non-Employee Director Compensation Policy (this “Policy”). The cash and
equity compensation described in this Policy will be paid or granted, as
applicable, automatically and without further action of the Board to each
Non-Employee Director who is eligible to receive such cash or equity
compensation, unless such Non-Employee Director declines the receipt of such
cash or equity compensation by written notice to the Company. This Amended and
Restated Policy became effective on October 9, 2017 (the “Effective Date”), was
amended effective as of May 31, 2018 and amended further as of December 19,
2019, and will remain in effect until it is revised or rescinded by further
action of the Board. Capitalized terms not explicitly defined in this Policy but
defined in the 2018 Equity Incentive Plan (as may be amended from time to time,
the “2018 Plan”) will have the same definitions as in the 2018 Plan.

1. CASH COMPENSATION.

(a) Annual Fees. Each Non-Employee Director will be eligible to receive the
annual cash retainer fees set forth below for service as (i) a member or
chairperson of the Board, as applicable, and (ii) a member or chairperson of a
committee of the Board (each, a “Committee”), as applicable, and such fees shall
be paid on a quarterly basis:

 

Board or Committee

  

Type of Fee

   Amount (Per Year)  

Board

   Chair Retainer Fee    $ 70,000      Non-Chair Member Retainer Fee    $ 40,000
 

Audit Committee

   Chair Retainer Fee    $ 15,000      Non-Chair Member Retainer Fee    $ 7,500
 

Compensation Committee

   Chair Retainer Fee    $ 10,000      Non-Chair Member Retainer Fee    $ 5,000
 

Nominating and

   Chair Retainer Fee    $ 8,000  

Corporate Governance Committee

   Non-Chair Member Retainer Fee    $ 4,000  

(b) Expenses. Each Non-Employee Director will be entitled to reimbursement from
the Company for all reasonable documented out-of-pocket expenses incurred by the
Non-Employee Director in connection with his or her attendance at Board and
Committee meetings.



--------------------------------------------------------------------------------

To the extent that any taxable reimbursements are provided to a Non-Employee
Director, they will be provided in accordance with Section 409A of the Internal
Revenue Code of 1986, as amended, and the Treasury Regulations and other
guidance thereunder and any state law of similar effect, including, but not
limited to, the following provisions: (i) the amount of any such expenses
eligible for reimbursement during the Non-Employee Director’s taxable year may
not affect the expenses eligible for reimbursement in any other taxable year;
(ii) the reimbursement of an eligible expense must be made no later than the
last day of the Non-Employee Director’s taxable year that immediately follows
the taxable year in which the expense was incurred; and (iii) the right to any
reimbursement may not be subject to liquidation or exchange for another benefit.

2. EQUITY COMPENSATION. The options described in this Policy will be granted
under the 2018 Plan and will be subject to the terms and conditions of (i) this
Policy, (ii) the 2018 Plan and (iii) the forms of option grant notices and
option agreements approved by the Board for the grant of options to Non-Employee
Directors.

(a) Initial Grants. Each individual who is elected or appointed for the first
time after the Effective Date to be a Non-Employee Director automatically will
be granted, on the date of such initial election or appointment, a non-qualified
stock option to purchase 25,000 shares of Common Stock (an “Initial Option
Grant”); and each individual who is a Non-Employee Director on the Effective
Date will receive an Initial Option Grant on the Effective Date.

(b) Annual Grants. On the date of each annual meeting of the Company’s
stockholders after the Effective Date, each individual who is then a
Non-Employee Director and is expected to be continuing as a Non-Employee
Director following the date of such annual meeting automatically will be granted
a non-qualified stock option to purchase 15,000 shares of Common Stock (an
“Annual Option Grant”), provided that such individual has served as a
Non-Employee Director for at least six (6) months prior to the date of such
annual meeting.

(c) Terms of Options.

(i) Exercise Price. The exercise price of each Initial Option Grant and each
Annual Option Grant will be equal to 100% of the Fair Market Value of the Common
Stock subject to the option on the date that such option is granted.

(ii) Vesting. Subject to Section 3 below, each Initial Option Grant and each
Annual Option Grant will vest and become exercisable as follows:

(A) Each Initial Option Grant will vest and become exercisable as to 50% of the
shares of Common Stock subject to such Initial Option Grant on each of the first
and second anniversaries of the date of grant, rounded down to the nearest whole
share, provided that the Non-Employee Director is an Employee, director or
Consultant of the Company or an Affiliate through such dates.



--------------------------------------------------------------------------------

(B) Each Annual Option Grant will vest and become exercisable on the first
anniversary of the date of grant, provided that the Non-Employee Director is an
Employee, director or Consultant of the Company or an Affiliate through such
date.

3. CERTAIN TRANSACTIONS AND EVENTS.

(a) Corporate Transaction. The provisions of this Section 3(a) (and not
Paragraph 25(b) of the 2018 Plan) will apply to all outstanding Initial Option
Grants and Annual Option Grants in the event of a Corporate Transaction. In the
event of a Corporate Transaction while a Participant remains a Non-Employee
Director, the unvested shares of Common Stock subject to each outstanding
Initial Option Grant and Annual Option Grant held by such Participant at the
time of such Corporate Transaction, will automatically vest in full so that all
outstanding and unvested shares subject to each such Initial Option Grant and
Annual Option Grant will, immediately prior to the effective date of the
Corporate Transaction, become fully vested and exercisable and may be exercised
for any or all of those vested shares. Immediately following the consummation of
the Corporate Transaction, each unexercised Initial Option Grant and Annual
Option Grant will terminate and cease to be outstanding, except to the extent
assumed by the successor corporation (or Affiliate thereof).

Each Initial Option Grant and Annual Option Grant which is assumed by a
successor corporation in connection with a Corporate Transaction will be
appropriately adjusted immediately after such Corporate Transaction to apply to
the number and class of securities which would have been issuable to the
Participant as a result of the consummation of such Corporate Transaction had
the Initial Option Grant or Annual Option Grant been exercised immediately prior
to such Corporate Transaction. Appropriate adjustments will also be made to the
exercise price payable per share under each outstanding Initial Option Grant and
Annual Option Grant, provided that the aggregate exercise price payable for such
securities will remain the same. To the extent the actual holders of the Common
Stock receive cash consideration for their Common Stock in consummation of the
Corporate Transaction, the successor corporation may, in connection with the
assumption of the outstanding Initial Option Grants and Annual Option Grants,
substitute one or more shares of its own common stock with a fair market value
equivalent to the cash consideration paid per share of Common Stock in such
Corporate Transaction.

(b) Change in Control. In the event of a Change in Control while a Participant
remains a Non-Employee Director, the unvested shares of Common Stock subject to
each outstanding Initial Option Grant and Annual Option Grant held by such
Participant at the time of such Change in Control, will automatically vest in
full so that all outstanding and unvested shares subject to each such Initial
Option Grant and Annual Option Grant will, immediately prior to the effective
date of the Change in Control, become fully vested and exercisable and may be
exercised for any or all of those vested shares. Each such Initial Option Grant
and Annual Option Grant will remain exercisable for such fully vested shares
until the earlier of (i) the expiration date of such Initial Option Grant or
Annual Option Grant or (ii) termination of the option term in connection with a
Change in Control.